Case: 1:19-cv-02802-JG Doc #: 15 Filed: 08/25/20 1 of 4. PageID #: 75



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
SUSAN BRANA,                                                     :
                                                                 :   Case No. 1:19-cv-2802
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 9]
MARTIN MORAVCIK,                                                 :
                      Defendant.                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Plaintiff Susan Brana, pro se, sues Canadian Defendant Martin Moravcik for libel. 1

Moravcik, pro se, moves to dismiss the suit for lack of personal jurisdiction. 2

          For the reasons stated below, the Court GRANTS Defendant Moravcik’s motion to

dismiss.

     I. Background

          In 1997, Plaintiff Susan Brana, aka Susan Alt, formed Consolidated Growers and

Processors (Consolidated Growers) to promote the industrial hemp business. 3 Brana hired

Defendant Moravcik to manage Consolidated Growers’ public and media relations. 4

          In 1998, the parties’ relationship soured and Moravcik left Consolidated Growers. 5

          Sometime later, Plaintiff Brana sought financing for an unrelated business. 6 On

October 7, 2019, an investment firm cancelled its agreement to finance that unrelated


          1
            Doc. 1.
          2
            Doc. 9. Defendant also says the Court does not have subject matter jurisdiction. Because the Court
does not have personal jurisdiction, the Court declines to address Defendant’s subject matter argument.
         3
            Doc. 1 at 4. These facts are taken from Plaintiff’s Complaint and are stated in the light most favorable
to Plaintiff.
         4
            Id.
         5
            Doc. 1-3.
         6
            Doc. 1-6.
Case: 1:19-cv-02802-JG Doc #: 15 Filed: 08/25/20 2 of 4. PageID #: 76
Case No. 1:19-cv2802
Gwin, J.

business. 7 The firm cited a website Moravcik published on which Moravcik said Brana

fraudulently deceived Consolidated Growers’ investors. 8

          On December 2, 2019, Plaintiff Brana sued Moravcik for libel based on his

website’s statements. 9 On February 3, 2020, Brana moved for default judgment. 10 On

February 28, 2020, Moravcik entered a limited appearance and moved to dismiss the

suit. 11 Brana opposes. 12

    II.         Discussion

          Moravcik moves to dismiss Brana’s suit, claiming that, as a Canadian citizen

residing in Canada, the Court does not have personal jurisdiction over him. 13

          Personal jurisdiction may be general or specific; 14 here, Brana calls upon the Court’s

specific personal jurisdiction because her claims arise from a non-resident’s contact with

Ohio. 15

          Federal courts apply their forum state’s law to determine if they have personal

jurisdiction over a defendant. 16 Ohio’s long-arm statute permits an Ohio court to exercise

personal jurisdiction over non-residents for claims arising from the non-resident’s Ohio

transactions. 17




          7
              Id.
          8
              Id.; Doc. 1-3.
          9
            Doc. 1.
          10
             Doc. 8.
          11
             Doc. 9.
          12
             Doc. 10. Brana supplemented her opposition. Doc. 11. Moravcik replied. Doc. 13.
          13
             Doc. 9 at 1.
          14
             CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1263 (6th Cir. 1996).
          15
             Doc. 1.
          16
             CompuServe, 89 F.3d at 1262.
          17
             Id. (citing Ohio Rev. Code 2307.328(A)).
                                                    -2-
Case: 1:19-cv-02802-JG Doc #: 15 Filed: 08/25/20 3 of 4. PageID #: 77
Case No. 1:19-cv2802
Gwin, J.

        The Sixth Circuit applies a three-part test to determine whether a court has specific

personal jurisdiction:

           First, the defendant must purposefully avail himself of the privilege of
    acting in the forum state or causing a consequence in the forum state. Second,
    the cause of action must arise from the defendant's activities there. Finally, the
    acts of the defendant or consequences caused by the defendant must have a
    substantial enough connection with the forum to make the exercise of jurisdiction
    over the defendant reasonable. 18

        The Court does not have personal jurisdiction over Defendant Moravcik

because Moravcik has not purposefully availed himself of acting or causing

consequences in Ohio.

        Plaintiff Brana argues that the Court has personal jurisdiction over Moravcik

because he published statements on his website with an intent to harm her, an Ohio

resident. 19 But as another district court in this circuit has noted, “merely posting a

defamatory statement about the plaintiff online is not enough to hale the poster into

the state where the plaintiff resides; instead, the poster's conduct must have

involved the plaintiff's state in some additional way.” 20

        Plaintiff Brana has identified no other connection between Moravcik’s

website and Ohio. Brana has alleged that Moravcik’s allegedly defamatory




        18
             Id. at 1263.
        19
             Doc. 1 at 3; Doc. 10 at 2. Brana also argues that the Court has personal jurisdiction because of his
involvement with Consolidated Growers and a recent phone call with an Ohio resident. Doc. 1 at 3, 4; Doc.
10 at 2. But Brana’s cause of action is based on Moravcik’s website, not these contacts. These contacts cannot
satisfy the second part of the Sixth Circuit’s specific personal jurisdiction test. CompuServe, 89 F.3d at 1263
(“Second, the cause of action must arise from the defendant's activities there.”).
          20
             Vangheluwe v. Got News, LLC, 365 F.Supp.3d 850, 857 (E.D. Mich. 2019) (citing Air Prod. &
Controls, Inc. v. Safetch Int’l, Inc., 503 F.3d 544, 552 (6th Cir. 2007)).
                                                       -3-
Case: 1:19-cv-02802-JG Doc #: 15 Filed: 08/25/20 4 of 4. PageID #: 78
Case No. 1:19-cv2802
Gwin, J.

statements involve an international trade deal, not any specific conduct within

Ohio. 21

           “[B]ecause the website was not directed toward Ohio in its content or in its

target audience . . . . [Defendant Moravcik] did not purposefully avail himself in

Ohio via the website . . . .”22 The Court does not have personal jurisdiction over

Moravcik.

    III.        Conclusion

           For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss.

                   IT IS SO ORDERED.



Dated: August 25, 2020                                   s/     James S. Gwin
                                                         JAMES S. GWIN
                                                         UNITED STATES DISTRICT JUDGE




           Doc. 1-3. See Cadle Co., 123 F. App’x at 679-80 (“[W]hile the ‘content’ of the publication was
           21

about an Ohio resident, it did not concern that resident’s Ohio activities.”).
        22
           Cadle Co., F. App’x at 680.
                                                   -4-
